Citation Nr: 0941169	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for varicose veins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to 
September 1972. 

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

In the Veteran's February 2006 appeal, he requested a hearing 
with the Board at the RO on his Form VA-9.  However, in a 
second Form VA-9 submitted in April 2006, he stated that he 
did not want a hearing before the Board.  In October 2009 
correspondence, the Board asked him if he intended that his 
request for a hearing be withdrawn.  That same month, he 
responded to the Board's letter by indicating his desire to 
appear at a hearing before the Board at the RO. 

A veteran has a right to a hearing before the issuance of a 
Board decision.  38 C.F.R. § 3.103 (2009).  In this case, the 
Veteran's correspondence in October 2009 requesting a travel 
board hearing was timely submitted, and he should be 
scheduled for hearing before the Board at the RO facility.  
See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2009).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO in accordance with 38 C.F.R. § 20.704.  
Notice of the hearing should be mailed to 
his known address of record and to his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

